Proceedings pursuant to Executive Law § 298 to review an order of the Commissioner of the New York State Division of Human Rights, dated April 18, 1986, which, after a hearing, found, inter alia, that Fountains Clove Road Apartments, Inc., had unlawfully discriminated against the United Cerebral Palsy Associations of New York State, Inc., but denied the United Cerebral Palsy Associations of New York State, Inc., compensatory damages.
Adjudged that the petitions are withdrawn and the proceedings are dismissed, without costs or disbursements, pursuant *367to stipulations of discontinuance dated July 27, 1989, and September 7, 1988, respectively. Lawrence, J. P., Rubin, Eiber and Harwood, JJ., concur.